     Case 1:20-cv-00158-DAD-JDP Document 11 Filed 05/05/20 Page 1 of 4

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    USA TRUCK, INC.,                                   Case No. 1:20-cv-00158-DAD-JDP
10                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         THAT PLAINTIFF’S MOTION FOR
11           v.                                          DEFAULT JUDGMENT (AS AMENDED) BE
                                                         GRANTED AND THAT ALL DOE
12    JUGAN EXPRESS INC., et al.,                        DEFENDANTS BE DISMISSED
13                       Defendants.                     OBJECTIONS DUE IN 14 DAYS
14                                                       ECF No. 10
15                                                       ORDER VACATING ALL OTHER
                                                         OUTSTANDING DATES
16

17
            Plaintiff USA Truck, Inc., proceeds in this action under the Carmack Amendment to the
18
     Interstate Commerce Act, 49 U.S.C. § 14706, which governs the federal liability of freight
19
     carriers. Plaintiff claims that defendant Jugan Express accepted a written request to ship
20
     $34,210.26 in wine from California to Nevada, but never completed the shipment—and that, in
21
     fact, the shipment was lost or stolen while in defendant’s possession. See ECF No. 1 at 3; ECF
22
     No. 10 at 3. Jugan Express has not answered the complaint or otherwise appeared. On March 25,
23
     2020, plaintiff moved for default judgment in the amount of $39,852.73. See ECF No. 10. The
24
     court held a hearing with plaintiff’s counsel on May 4, 2020, during which counsel requested that
25
     an additional $212.50 in fees and $66 in interest be added to the total, reflecting the accrual of
26
     additional interest as well as additional work associated with the hearing. Counsel also requested
27
     that the court dismiss all Doe defendants, should the court grant the motion for default judgment
28
                                                        1
     Case 1:20-cv-00158-DAD-JDP Document 11 Filed 05/05/20 Page 2 of 4

 1   against Jugan Express. Because defendant was properly served, and because relevant

 2   discretionary factors point in favor of the default judgment, we recommend that plaintiff’s motion

 3   be granted for the full, amended amount—$40,131.23—and that the Doe defendants be

 4   dismissed.

 5   DISCUSSION

 6          Federal Rule of Civil Procedure 55(b)(2) allows a court to enter judgment against a party

 7   that has defaulted. While the decision to do so is “discretionary,” Aldabe v. Aldabe, 616 F.2d

 8   1089, 1092 (9th Cir.1980), it is guided by several factors. As a preliminary matter, the court must

 9   first assess the adequacy of service on the party against whom the default judgment would be

10   entered. See Cranick v. Niagara Credit Recovery, Inc., No. 1:13-CV-671 LJO GSA, 2014 WL

11   325321, at *1 (E.D. Cal. Jan. 28, 2014); see also Omni Capital Int’l., Ltd. v. Rudolf Wolff & Co.,

12   484 U.S. 97, 104 (1987) (“[B]efore a federal court may exercise personal jurisdiction over a

13   defendant, the procedural requirement of service of summons must be satisfied.”). If service was

14   sufficient, the court may then consider a number of factors, including possible prejudice to the

15   plaintiff; the merits of plaintiff’s claim; the sufficiency of the complaint; the sum of money at

16   stake; the possibility of a factual dispute; whether the default was potentially due to excusable

17   neglect; and the general policy that cases be decided on the merits. See Eitel v. McCool, 782 F.2d

18   1470, 1471-72 (9th Cir.1986). In addition, “the factual allegations of the complaint, except those

19   relating to the amount of damages, will be taken as true.” Geddes v. United Fin. Group, 559 F.2d

20   557, 560 (9th Cir. 1977).
21          Here, service on defendant was appropriate, and the clerk of court properly entered a

22   default on March 24, 2020. See ECF No. 9. Federal Rule of Civil Procedure 4(e) allows service

23   to occur by “following state law for serving a summons . . . in the state where the district court is

24   located or where service is made,” or by “delivering a copy of [the summon and complaint] to an

25   agent authorized by appointment or by law to receive service of process.” California law, in turn,

26   permits substituted service by “leaving a copy of the summons and complaint” at the “usual
27   mailing address” of the entity to be served “with the person who is apparently in charge thereof,

28   and by thereafter mailing a copy of the summons and complaint by first-class mail.” Cal. Code
                                                        2
     Case 1:20-cv-00158-DAD-JDP Document 11 Filed 05/05/20 Page 3 of 4

 1   Civ. P. § 415.20(a). Here, a registered California process server personally left the summons and

 2   complaint with the person apparently in charge at the office of Jugan Express. ECF No. 7 at 1.

 3   Copies of both documents were also mailed to Jugan Express, and more than ten days have

 4   passed since that mailing. Id. at 2. The court thus finds that defendant Jugan Express was

 5   properly served.

 6            The Eitel factors also point in favor of granting default judgment. Generally, a plaintiff

 7   has no means other than a default judgment to recover against a defaulting defendant and would

 8   be prejudiced if judgment were not entered. See Moroccanoil, Inc. v. Allstate Beauty Prods., 847

 9   F. Supp. 2d 1197, 1200-01 (C.D. Cal. 2012). Plaintiff’s complaint also states a claim that—

10   accepting the allegations therein as true—appears meritorious. That claim is straightforward:

11   “defendants accepted a written request from USA Truck . . . to transport, as a motor carrier, a

12   shipment of wine from Ripon, California to Las Vegas, Nevada; and thereafter received said

13   shipment for transportation.” ECF No. 1 at 3. Plaintiff alleges, however, that defendant “failed to

14   satisfy such obligations” and “refused to deliver said shipment to the intended consignee,”

15   resulting in “a total loss of the shipment in the sum of $34,210.26.” Id. The Carmack

16   Amendment makes clear that the carrier “providing transportation or service” is “liable to the

17   person entitled to recover under the receipt or bill of lading.” 49 U.S.C. § 14706(a)(1); see also

18   Pac. Indem. Co. v. Atlas Van Lines, Inc., 642 F.3d 702, 710 (9th Cir. 2011) (“The Carmack

19   Amendment imposes strict liability upon receiving carriers and delivering carriers.”). The

20   amended amount requested in judgment—$40,131.23—appears to reasonably reflect the sum of
21   damages, interest, costs, and attorney’s fees. ECF No. 10 at 2. Finally, given that Jugan Express

22   was properly served, there is no evidence that the company’s failure to appear is due to excusable

23   neglect. Cf., Shanghai Automation Instrument Co. v. Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal.

24   2001).

25            Eitel does make clear that “[c]ases should be decided upon their merits whenever

26   reasonably possible.” 782 F.2d at 1472. But, standing alone, this policy is insufficient to deny
27   default judgment against a defendant that has failed to appear and defend itself. PepsiCo, Inc. v.

28   California Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002). With no appearance from
                                                         3
     Case 1:20-cv-00158-DAD-JDP Document 11 Filed 05/05/20 Page 4 of 4

 1   the defendant, a decision on the merits is simply unworkable.

 2   FINDINGS AND RECOMMENDATIONS

 3            We recommend that plaintiff’s motion for a default judgment be granted in the amount of

 4   $40,131.23, and that all Doe defendants be dismissed.

 5            These recommendations will be submitted to the U.S. district judge presiding over the

 6   case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of the service of the

 7   findings and recommendations, the parties may file written objections to the findings and

 8   recommendations with the court and serve a copy on all parties. That document must be

 9   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

10   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

11   ORDER

12            All other outstanding dates and deadlines in this in this case are hereby vacated.

13
     IT IS SO ORDERED.
14

15
     Dated:      May 4, 2020
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18   No. 205.
19

20
21

22

23

24

25

26
27

28
                                                         4
